PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/577,861
Filing Date: 29 Nov 2017
Appellant(s): WILKINSON, Andrew, John



__________________
				      Herbert E. Hoffman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/18/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 112 2nd paragraph rejection of claims 1-10 and 16-19 has been withdrawn.

(2) Response to Argument
Appellant argues (see Argument pages 6-7, Perez is referred as WO’134 and “FR” referred as Final Rejection) “The FR concedes that [Perez] lacks specifically teaching the spray gun switched on and off based on the number of rotations determined by sensor .” (FR, page 4). In other words, the FR states that Perez merely discloses conventional spraying technology. Nonetheless, the FR asserts that Fujita teaches “an equivalent structure in coating application known in the art controlling dispensing coating material on and off ... by a controller (60) in accordance with a signal from the timer or the counter counting rotation movement.” (Id.). Fujita, however, fails to cure the deficiencies of Perez because, in short, Fujita neither teaches nor suggests limitation(s) relating the configuration to “cease spraying after the number of rotations determined by the sensor has reached a predefined rotation.” 
a predetermined time has elapsed or a predetermined pulse number has been counted ... the feed control valve [8] is opened, which allows the liquid to be again, discharged from the slit die.” (Id.). In other words, Fujita specifically describes that the counter is used only to determine when to control the feed control valve 8 to turn on (e.g. open) to allow liquid to discharge. Fujita describes turning off (e.g. closing) the feed control valve 8 after “a predetermined length of the coated liquid is obtained on the sheet material 50,” but fails to describe how the “predetermined length” is determined. (Id. at col. 5,11. 56-57).
There is nothing in Fujita that expressly discloses ceasing the spray based on its counter, much less the number of rotations. Nor can Fujita be considered to inherently disclose this element, as Fujita in general teaches a timer or a counter.”
Regarding appellant’s Argument (pages 6-8) listed above, as primarily described in the final rejection Perez (WO’134) discloses (see Figs 1, 3-4, 6) a can body spraying machine (100) comprising: a can body spinning device (144); a spray gun (176a, 176b) configured for spraying a coating onto an interior surface of a can body mounted on the can body spinning device; a controller (control panel 179) capable of causing the spray gun to switch on and thereby commence spraying when the can body spinning device is in a correct spraying position (see paragraph [0058]); and a sensor (159) coupled to the the sensor counts the number of revolution, compares it against a preset count and a timing (dwell time) to determine when turn the spray gun on and off is controlled with the programmable controller, see paragraphs [0048], [0085] and [0086]). Perez (WO’134) lacks specifically teaching the controller causing the spray gun to switch on and off based on the number of rotations determined by the sensor, although a sensor determining a number of rotation and the use of timing to determine when to turn the spray guns on and off is taught in WO’134 see paragraphs [0048], [0085] and [0086]).  Fujita teaches (see column 3, lines 26-53) controlling on and off a dispenser or gun based on number of rotations of substrate support device or based on a preset application timing.  The controller (60) controls on and off the dispenser using electromagnetic valves to apply and prevent/cease application in accordance with a signal from the timer or the counter counting a number of pulses corresponding rotation movement of the substrate support (when the controller uses either one of the two signals, and predetermined time or predetermined pulse number is counted to discharge or prevent liquid application- as such in Fujita the controller uses a counter signal to switch off the dispenser/spraying gun).  
Appellants argue (see Argument page 8) that Fujita described turning off (closing) the feed control valve after a predetermined length…but fails to describe how “a predetermined length” is determined.   It is noted that number of rotations can be calculated from the predetermined length (distance) by dividing length/distance by diameter/radius of the drum 70, such as using the formula l = 2π r.  As such Fujita device provided with a control device is considered to use a counter signal to turn off the dispenser.  
Furthermore, it is noted that Perez (WO’134) teaches (see para [0020] and Fig 6) a sensor and a flag determining proper rate of can body rotation.  It is factual that Rotational rate is number of rotations/turns divided by time.   Perez (WO’134) also teaches (see para [0086]) embodiments coating machines using a timing (t) to determine when to turn on and off the spray gun.  If timing (t) is preset/given and a sensor determines rotational rate/speed. It is evident to one of ordinary skill in the art for the programmable controller to compute/calculate the number of rotations/turns by multiplying rotational rate (r/t) with a preset time (t).  Since number of rotations can be derived by multiplying rotational rate determined by the sensor and on/off time (t) of the spray gun, one of ordinary skill in the art using Perez’s spraying machine provided with a programmable controller can switch off/cease spraying gun after the number of rotations reach the preset count/predefined rotation.  
Appellant further argues (see Argument page 9) The Appellant recognized for the first time that timer-controlled spraying “results in lacquer wastage of around 0.5 ‘coats’ of lacquer per can body ... and [f]resh water, which is employed in the spraying process, is also wasted.” (As-Filed Specification, page 7,11. 4-18). Although not in the record, perhaps the wastage had previously been considered to be trivial when weighed against insufficient coating thickness...To solve the wastage problem, the present invention pre-set spray times of a spray gun (e.g. a timing) based on a speed of rotation of a can body. (See Perez, T|0086; “these embodiments use a timing to determine when to turn the spray guns on and off”).
The argument above regarding timer-controlled spraying resulting in lacquer wastage is not persuasive. The argument is not commensurate in scope with the claims.  The claims are not limited to a machine preventing lacquer wastage as argued.
As to the argument that Perez describes a conventional machine for coating a can body that uses pre-set spray times of a spray gun based on speed of rotation of a can body, same argument is applied as above since number of rotations can be derived from the rate of rotation the indexer determined by the sensor and pre-set spraying time (t) of the spray gun, one of ordinary skill in the art using Perez’s spraying machine provided with a programmable controller can switch off/cease spraying gun after the number of rotations reach the pre-set count.  
For at least the reasons described above the examiner maintains the art rejections over Perez WO’134) in view of Fujita and others of claims 1-10 and 17-19.

nd argument (see pages 10-11) as explained above this rejection has been withdrawn. 

For the above reasons, it is believed that the art rejections should be sustained.
Respectfully submitted,
/YEWEBDAR T TADESSE/
Conferees:
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717           

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.